DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114.
Furthermore, it has been held that the recitation that an element is "configured to" perform and/or “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. For purposes of expediting prosecution, the Examiner has addressed all limitations following the phrase "configured to" and/or “capable of”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Batchko (US 2002/0158866) in view of Waldern et al. (US 2019/0129085).
Regarding claim 1, Batchko discloses, a pattern generation device (Fig. 3), comprising: 
a light source (3014) for emitting a light beam (3014); 
a first holographic polymer dispersed liquid crystal (HPDLC) cell (3110) disposed downstream of a light path of the light source and containing a first phase modulation pattern (Para. 0087); and 
a second HPDLC cell (3130) disposed downstream of a light path of the first HPDLC cell and containing a second phase modulation pattern (Para. 0087), wherein the light beam travels through the first HPDLC and the second HPDLC in succession (see Fig. 3), and the at least one structured light pattern is capable of being deformed into a deformed on an object surface to provide surface information of the object surface (see Fig. 3).
Batchko does not explicitly disclose the light beam leaving the second HPDLC having at least one structured light pattern.
Waldern teaches, from the same field of endeavor that in a pattern generation device that it would have been desirable to make the light beam leaving the second HPDLC (Para. 0054, lines 26-34) having at least one structured light pattern (Para. 0054, lines 11-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the light beam leaving the second HPDLC having at least one structured light pattern as taught by the pattern generation device of Waldern in the pattern generation device of Batchko since Waldern teaches it is known to include this 
Regarding claims 2-4, Batchko in view of Waldern discloses and teaches as set forth above, and Batchko further discloses, a power supply electrically connected to the first HPDLC and the second HPDLC cell (3030, 3140, 3150), the power supply does not supply a voltage to the first HPDLC cell, the first HPDLC cell is in a diffracting state and the light beam travelling through the first HPDLC cell is converted into an image beam with the structured light pattern in correspondence with the first phase modulation pattern (Para. 0025-0028), and the power supply does not supply a voltage to the second HPDLC cell, the second HPDLC cell is in a diffracting state and the light beam travelling through the second HPDLC cell is converted into an image beam with the structured light pattern in correspondence with the second phase modulation pattern (Para. 0025-0028).
Regarding claims 5-7, Batchko in view of Waldern discloses and teaches as set forth above, and Batchko further discloses, the deformed pattern is captured by a capture device, and the capture device comprises an image pickup device (Para. 0089), the light beam forms a prescribed image pattern on an image plane (3058), and the pattern generation device is integrated in a depth mapping system (Para. 0089), and the depth mapping system comprises an image pick-up device (3290) to capture the deformed pattern and a calculation unit (3030, 3050).

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Batchko (US 2002/0158866) in view of Popovich et al. (US 2010/0202725), and further in view of Waldern et al. (US 2019/0129085).

claims 8 and 15, Batchko discloses, a pattern generation device (Fig. 3), comprising: 
a light source (3014) for emitting a light beam (3014); 
a light valve containing a pattern disposed downstream of a light path of the light source (Para. 0087 and 0089);
a first holographic polymer dispersed liquid crystal (HPDLC) cell (3110) disposed downstream of a light path of the light source and containing a first phase modulation pattern (Para. 0087); and 
a second HPDLC cell (3130) disposed downstream of a light path of the first HPDLC cell and containing a second phase modulation pattern (Para. 0087), wherein the light beam travels through the first grating, the second grating and the holographic element in succession (see Fig. 3), and the at least one structured light pattern is capable of being deformed into a deformed on an object surface to provide surface information of the object surface (see Fig. 3).
Batchko does not disclose a first grating switchable between a non-diffracting and a diffracting state and disposed downstream of a light path of the light valve; a second grating switchable between a non-diffracting and a diffracting state and disposed downstream of a light path of the first grating; and a projection lens disposed downstream of a light path of the second grating.
Popovich teaches, from the same field of endeavor that in pattern generation device (Figs. 28 and 39) a first grating switchable (Para. 0266 and Fig. 39) between a non-diffracting and a diffracting state and disposed downstream of a light path of the light valve (Par. 0266); a second grating switchable (Para. 0266 and Fig. 39) between a non-diffracting and a diffracting state and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first grating switchable between a non-diffracting and a diffracting state and disposed downstream of a light path of the light valve; a second grating switchable between a non-diffracting and a diffracting state and disposed downstream of a light path of the first grating; and a projection lens disposed downstream of a light path of the second grating as taught by the pattern generation device of Popovich in the pattern generation device of Batchko since Popovich teaches it is known to include these features in a pattern generation device for the purpose of providing a pattern generation device with reduced speckle and enhanced image sharpness and quality.
Batchko in view of Popovich does not explicitly disclose the light beam leaving the second HPDLC having at least one structured light pattern.
Waldern teaches, from the same field of endeavor that in a pattern generation device that it would have been desirable to make the light beam leaving the second HPDLC (Para. 0054, lines 26-34) having at least one structured light pattern (Para. 0054, lines 11-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the light beam leaving the second HPDLC having at least one structured light pattern as taught by the pattern generation device of Waldern in the combination of Batchko in view of Popovich since Waldern teaches it is known to include this feature in a pattern generation device for the purpose of providing a low cost and thin pattern generation device with uniform light beams.
claims 9 and 14, Batchko, Popovich and Waldern discloses and teaches as set forth above, and Batchko further discloses, a power supply (3030, 3140, 3150) electrically connected to the first grating and the second grating, and the pattern generation device is integrated in a depth mapping system (Para. 0089), and the depth mapping system comprises an image pick-up device (3290) to capture the deformed projection pattern and a calculation unit (3030, 3050).
Regarding claims 10-11 and 16-17, Batchko, Popovich and Waldern discloses and teaches as set forth above, and Batchko further discloses, when the power supply supplies a voltage to the first grating and the second grating, the first grating and the second grating are in the non-diffracting state, and the light beam travels through the first grating and the second grating in a substantially straight direction (Para. 0025-0028), and when the power supply does not supply a voltage to the first grating and the second grating, the first grating and the second grating are in the diffracting state, the light beam incident to the first grating is deflected by the first grating at a first angle, and the light beam incident to the second grating is deflected by the second grating at a second angle different to the first angle (Para. 0025-0028).
Regarding claims 12 and 18-19, Batchko, Popovich and Waldern discloses and teaches as set forth above, and Batchko further discloses, the deformed pattern is captured by a capture device, and the capture device comprises an image pickup device (Para. 0089), the light valve is a digital micro-mirror device, a liquid-crystal-on-silicon panel, a transmissive type LCD panel, a transparent substrate, a mask or a projection slide (Para. 0087 and 0089), and the light source is a laser, a laser diode, an LED, an OLED, a vertical-cavity surface-emitting laser, an edge-emitting laser, a bulb, or a light-emitting unit capable of emitting thermal-spectrum radiation (3014).
claims 13 and 20, Batchko, Popovich and Waldern discloses and teaches as set forth above, and Batchko further discloses, the light beam forms a prescribed image pattern on an image plane (3058).
Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an image pick-up device 120 may capture an image of the structured light pattern on the object surface.  Because the structured light patterns have been encoded, positional relationships between reference points and projection points in a captured image can be found out to obtain surface information such as depth coordinate values of the object surface…the depth coordinate of each point can be found by triangulation based on the local shift to reconstruct a three-dimensional (3D) map of an object.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a typical structured-light 3D scanning process, specific patterns are projected onto on an object or a scene, and the projected patterns are then captured by an image pick-up device from one or more perspectives.  Therefore, the structured light pattern projected by the pattern generation device 110 is configured to be captured by a capture device such as the image pick-up device…structured light pattern is capable of being deformed when it is projected onto an object ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., structured light deforms when striking surfaces or objects, thereby allowing the calculation of the depth or surface information of the objects…the depth coordinate of each point can be found by triangulation based on the local shift to reconstruct a three-dimensional (3D) map of an object.  As can be readily verified from the foregoing, the shift of projection points is resulted from the deformation of structured light pattern) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s arguments that Batchko is directed to a three-dimensional display system 3010 but not a pattern generation device.  The Examiner points out that Para. 002, lines 7-8, of the instant specification, states that “the structured light patterns may be composed of lines, grids or more complicated geometric shapes”.  Based on this definition of a structured light pattern, the Examiner interprets that the display system of Batchko generates patterns that are composed of complicated geometric shapes.  Therefore, the Examiner interprets that Batchko meets the limitation of a pattern generation device and at least one structured light pattern. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., structured light is the process of projecting a known pattern (often grids or horizontal bars) on to a scene. The way that the grid pattern deforms when striking surfaces allows vision systems to calculate ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner points out that the teaching of Waldern were combined with the disclosure of Batchko by the Examiner because the teachings of Waldern would provide a low cost (Para. 0007, lines 1-2), efficient (Para. 0007, lines 1-2) and thin (Para. 0006, lines 4-6)
pattern generation device with uniform light beams.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/18/2021